Title: Thomas Jefferson to John Wood, 14 April 1817
From: Jefferson, Thomas
To: Wood, John


          
            Dear Sir
            Monticello
Apr. 14. 17.
          
          My grandson Francis Eppes left us a fortnight ago, and carried from me strong recommendations to his father to take advantage of your kind offer to recieve him in your school. he has past the two last winters with us, the preceding one in learning French, the last Spanish. in French he is a tolerable proficient: but of Spanish he will need to read a little every day to keep it up & improve it. he has both pronunciations tolerably well. these two languages amply remunerate the check given to his progress in Latin. to that and the Greek he has now to apply his shoulder, and especially the latter, as it necessarily exercises him in Latin also. I wish him to be substantially grounded in them before he commences the Mathematics. I still entertain a hope that you will find inducements to return to Lynchburg where you can always have as many pupils as you please. I dread the foundations of future disease, the consequence of a residence for any time in any part of the lower country. I salute you with esteem and respect.
          Th: Jefferson
        